            CASE 0:19-cv-01453-PJS-ECW Doc. 114 Filed 03/05/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Jaime Beck, Byron Hanson, and                      Civil Action No. 19-CV-01453
    Lynn Melcher, individually and on behalf                     (PJS/ECW)
    of all others similarly situated,

            Plaintiffs,

    v.

    William F. Austin, Brandon Sawalich,
    Jerome Ruzicka, Scott A. Nelson,
    Lawrence W. Miller, W. Jeffrey Taylor,
    Jeffrey Longtain, and Starkey
    Laboratories, Inc.,

            Defendants


                AFFIDAVIT OF KATE M. BAXTER-KAUF IN SUPPORT OF
                      APPLICATION FOR ENTRY OF DEFAULT

           Kate M. Baxter-Kauf, first being duly sworn, states under oath as follows:

           1.     I am a partner at the law firm of Lockridge Grindal Nauen P.L.L.P, and I am

one of the attorneys representing Plaintiffs Jamie Beck, Byron Hanson, and Lynn Melcher

in this matter. I make this Affidavit in support of Plaintiff’s Application for Entry of

Default.

           2.     Plaintiffs filed their Class Action Complaint on June 3, 2019 (ECF No. 1),

and their Amended Class Action Complaint on July 30, 2019 (ECF No. 9).

           3.     On August 29, 2019, Plaintiffs served its Amended Summons and Amended

Class Action Complaint1 on Defendant William Jeffrey Taylor by personal service by the




1
    And many other documents listed in ECF No. 34.

556374.1
            CASE 0:19-cv-01453-PJS-ECW Doc. 114 Filed 03/05/21 Page 2 of 4




Deputy Sherriff of the St. Louis County Courthouse to Mr. Taylor, who was then housed

at the Federal Prison Camp in Duluth. See ECF No. 34.

           4.     On September 23, 2019, Plaintiffs filed a stipulation with the Court that

extended the deadline Mr. Taylor to answer or otherwise respond to the Amended

Complaint until fourteen (14) days after a ruling on any motion to dismiss or other Rule 12

motion filed by Defendants Starkey Laboratories, Inc., William F. Austin, or Brandon

Sawalich. See ECF No. 44. That stipulation was signed by Mr. Taylor personally after I

communicated with Mr. Taylor through counsel who had appeared for him in the criminal

matter captioned 0:16-cr-00246-JRT-SER. The counsel with whom I spoke did not enter

an appearance in the instant litigation and informed me he was not representing Mr. Taylor

in this matter.

           5.     On September 24, 2019, the stipulation described in Paragraph 4 above was

granted via Court Order. See ECF No. 46.

           6.     On October 1, 2019, Plaintiffs served the all of the pleadings in the action on

Mr. Taylor via first class mail, postage paid, consistent with Fed. R. Civ. P. 5(a) and

5(b)(2)(C). See ECF No. 47.

           7.     Mr. Taylor was served with additional documents related to the motion to

dismiss and later filed in the case. See ECF Nos. 54, 55.

           8.     On August 4, 2020, the Court entered an Order granting in part and denying

in part Plaintiffs Motion to Dismiss. See ECF No. 60.

           9.     On August 14, 2020, Plaintiffs served (a) the Order at ECF No. 60; (b) the

Court’s August 10, 2020 Order Setting Pretrial Conference (ECF No. 61); and (c)



556374.1
           CASE 0:19-cv-01453-PJS-ECW Doc. 114 Filed 03/05/21 Page 3 of 4




Plaintiffs’ August 12, 2020 Letter providing Notice of the August 27, 2020 Pretrial

Conference to Defendant Taylor by courier service. See ECF No. 62.

           10.   Pursuant to Federal Rule of Civil Procedure 12, Defendant Taylor’s response

to Plaintiffs’ Amended Class Action Complaint was due on or before August 18, 2020.2

As of the date of this request, Defendant Taylor has not filed an answer or otherwise

responded to Plaintiffs’ Complaint, nor has he sought an extension of time to answer or

respond.

           11.   On August 19, 2020, Plaintiffs served (a) the Order at ECF No. 73; and (b)

Plaintiffs’ August 19, 2020 Letter providing Notice of the September 16, 2020 Pretrial

Conference to Defendant Taylor by courier service. See ECF No. 80.

           12.   I also sent copies of the documents described in Paragraphs 9-10 above

informally via email to Mr. Taylor’s previous counsel but never received a response of any

kind.

           13.   To date, Defendant Taylor has failed to serve an Answer or responsive

pleading upon Plaintiff or to otherwise indicate his intent to defend the claims asserted

herein.

           14.   Plaintiffs have no information suggesting that Taylor has retained counsel in

connection with this action, and have received affirmative representations that his counsel

in previous criminal prosecution is not representing him in this matter.

           15.   Plaintiffs have no information suggesting Mr. Taylor is either a minor or an



2
 Plaintiffs agreed to a stipulation extending the response deadline for other Defendants to
September 1, 2020. See ECF Nos. 63, 65, 67, and 69.

556374.1
           CASE 0:19-cv-01453-PJS-ECW Doc. 114 Filed 03/05/21 Page 4 of 4




incompetent person, nor any information suggesting he is in or eligible for active service,

see 50 U.S.C. § 521 (Servicemembers’ Civil Relief Act). From Plaintiffs’ understanding

of Mr. Taylor’s previous incarceration, he was released on October 16, 2020, and is

currently 60 years old.

           16.   Rule 55(a) of the Federal Rules of Civil Procedure provides, “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party’s

default.” Fed. R. Civ. P. 55(a); see also United States v. Henchen, No. 07-4083, 2008

WL 2954759, at *2 (D. Minn. June 6, 2008) (same).

           17.   Because Defendant Taylor has failed to answer or otherwise defend against

the Complaint within the time permitted by Federal Rule of Civil Procedure 12, entry of

default pursuant to Rule 55(a) is appropriate.

           I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

           Executed on this 4th of March in St. Paul, Minnesota.




                                                 Kate M. Baxter-Kauf




556374.1
